Case 9:18-cr-80166-DMM Document 52 Entered on FLSD Docket 03/11/2019 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 18-CR-80166-MIDDLEBROOKS

  UNITED STATES OF AMERICA            )
                                      )
  v.                                  )
                                      )
  NICHOLAS WUKOSON,                   )
                                      )
        Defendant.                    )
  ____________________________________)

                            GOVERNMENT=S 4th RESPONSE TO
                           THE STANDING DISCOVERY ORDER

  The United States hereby files this fourth response to the Standing Discovery Order. This

  response also complies with Local Rule 88.10 and Federal Rule of Criminal Procedure 16.

  A.     1.     The government is aware of any written or recorded statements made by the
                defendant in the form of text messages, which are attached to this filing in the text
                messages obtained from the phones of Karyn Wukoson and Leah Trietiak.

        5.      Books, papers, documents, data, photographs, tangible objects, buildings or places,
                within the government’s possession, custody or control, which are material to the
                preparation of the defendant’s defense, or which the government intends to use as
                evidence at trial to prove its case in chief, or which were obtained from or belong
                to the defendant, may be inspected at a mutually convenient time at: the Office of
                the United States Attorney, 500 A. Australian Ave., West Palm Beach, Florida,
                Suite 400. The attachments to this discovery response are not necessarily copies
                of all the books, papers, documents, data, etc., that the government may intend to
                introduce at trial.

  B.            DEMAND FOR RECIPROCAL DISCOVERY: Pursuant to the Standing
                Discovery Order, the United States requests the disclosure and production of
                materials listed in Section (b) of Local Rule 88.10. This request is also made
                pursuant to Rule 16(b) of the Federal Rules of Criminal Procedure.

  C.            The government will disclose any information or material which may be favorable
                on the issues of guilt or punishment within the scope of Brady v. Maryland, 373
                U.S. 83 (1963), and United States v. Agurs, 427 U.S. 97 (1976).


                                                  1
Case 9:18-cr-80166-DMM Document 52 Entered on FLSD Docket 03/11/2019 Page 2 of 3




         The government is aware of its continuing duty to disclose such newly discovered
  additional information required by the Standing Discovery Order, Rule 16(c) of the Federal Rules
  of Criminal Procedure, Brady, Giglio, Napue, and the obligation to assure a fair trial.

         The attachments to this response is a thumb-drive containing the following:

         1. a folder entitled “Karyn phone” containing text messages and iMessages from the
            phone of Karyn Wukoson to the Defendant;

         2. a folder entitled “Leah phone” containing text messages and voicemails from the phone
            of Leah Trietiak to the Defendant;

         3. a PDF document entitled “Combined PDF documents”, containing the business record
            certifications for school records from Franklin Academy and PBC Schools already
            provided in discovery (1 page each); business record certifications for school records
            from Comcast for IP subscriber information and history (6 pages); Statement by David
            Crow (2 pages), Karyn Wukoson (3 pages), and Kathy McInerney (2 pages); Latent
            Print Report (10 pages); 2017 Calendar with dates of which parent JW slept with by
            Leah Trietiak (1 page); a log of locations of JW for specific dates between June 27,
            2017 and November 26, 2017 by Leah Trietiak (2 pages); transcript of the audio
            recorded interview of Nicholas Wukoson (62 pages); document identifying the specific
            video files that are charged in counts 3-6 of the Superseding Indictment (1 page).

  Please contact the undersigned Assistant United States Attorney if any pages are missing.

                                                 Respectfully submitted,

                                                 ARIANA FAJARDO ORSHAN
                                                 UNITED STATES ATTORNEY


                                           By:     s/Gregory Schiller
                                                 Gregory Schiller
                                                 Assistant United States Attorney
                                                 Florida Bar No.
                                                 500 S. Australian Ave., Suite 400
                                                 West Palm Beach, FL 33401
                                                 Tel: (561) 209-1045
                                                 Email: gregory.schiller@usdoj.gov




                                                  2
Case 9:18-cr-80166-DMM Document 52 Entered on FLSD Docket 03/11/2019 Page 3 of 3



                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on March 11, 2019, I electronically filed the foregoing
  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document
  is being served this day on all counsel of record on the attached Service List in the manner
  specified.


                                                     s/Gregory Schiller
                                                    Gregory Schiller
                                                    Assistant United States Attorney


                                       SERVICE LIST
                           United States v. NICHOLAS WUKOSON
                          Case No. 18-CR-80166-MIDDLEBROOKS
                                  United States District Court
                                  Southern District of Florida

   Party                     Counsel
   Plaintiff:                Gregory Schiller
   United States             Assistant United States Attorney
                             500 S. Australian Ave., Suite 400
                             West Palm Beach, FL 33401
                             Email: gregory.schiller@usdoj.gov
                             via Notice of Electronic Filing generated by CM/ECF
   Defendant:                Michael B. Cohen, Esq.
   Nicholas Wukoson          6400 N. Andrews Ave., Ste 505
                             Ft. Lauderdale, FL 33309
                             Email: Attorney@southflalaw.com
                             via Notice of Electronic Filing generated by CM/ECF
                             Alan Schlesinger, Esq.
                             31 Netteeton Dr.
                             Woodbridge, CT 06525
                             Email: alSchlesinger@att.net
                             via Notice of Electronic Filing generated by CM/ECF




                                                3
